Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-16 are currently pending in the instant application.  Claims 8-14 are rejected and claims 1-7, 15 and 16 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a 371 of PCT/FR2019/052007, filed on August 30, 2019 and claims benefit of Foreign Application FRANCE 1800916, filed on August 31, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group II in the reply filed on March 28, 2022 is acknowledged.   
Subject matter not encompassed by elected Group II are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 8 recites the limitation “a) subjecting the compound of formula (VI)”  but there is no mention of “a compound of formula (VI)” previously in the claim so it is unclear what compound Applicants are referring back to.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend the limitation so that it now reads “a) subjecting a compound of formula (VI)”.  
Claim 8 recites the limitation in step a) “to give the compound of formula (V)” but there is no mention of “a compound of formula (V)” previously in the claim so it is unclear what compound Applicants are referring back to.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend the limitation so that it now reads “to give a compound of formula (V)”.  
Claim 8 recites the limitation in step b) “to give the compound of formula (IV)” but there is no mention of “a compound of formula (IV)” previously in the claim so it is unclear what compound Applicants are referring back to.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend the limitation so that it now reads “to give a compound of formula (IV)”.  
Claim 8 recites the limitation in step c) “to give the compound of formula (III)” but there is no mention of “a compound of formula (III)” previously in the claim so it is unclear what compound Applicants are referring back to.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend the limitation so that it now reads “to give a compound of formula (III)”.  

****The closest prior art is CN 105669557 A which teaches a similar process for preparing a compound of formula II but uses fuming nitric acid in an ice bath during the nitration whereas the instant claimed process uses heat-treating by microwave during the nitration.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626